                                                                2800 JPMorgan Chase Tower, 600 Travis
                                                                                  Houston, TX 77002
                                                                            Telephone: 713-226-1200
                                                                                  Fax: 713-223-3717
                                                                                  www.lockelord.com

                                                                                      Danielle Charron
                                                                       Direct Telephone: 713-226-1409
                                                                       Danielle.charron@lockelord.com



March 31, 2020

Via ECF
Hon. Michael M. Baylson
James A. Byrne U.S. Courthouse
Room 3810, Courtroom 3-A
601 Market Street
Philadelphia, Pennsylvania 19106

           Re:      Lontex Corp. v. NIKE, Inc., Case No. 18-cv-5623 (E.D. Pa.)

Dear Judge Baylson:

We represent Academy, Ltd. d/b/a Academy Sports + Outdoors (“Academy”) and write in
response to Lontex’s letter filed as Dkt. 153 (the “Letter”) in the above-referenced case.
Academy moved to quash Lontex’s Subpoena to Testify (the “Subpoena”) in the Southern
District of Texas, arguing that it is unduly burdensome. Importantly, the Subpoena
commands Academy’s compliance in Houston, Texas:1




Therefore, the Southern District of Texas is the compliance court, for purposes of Rule
45. See FED. R. CIV P. 45(d)(3) (authorizing “the court for the district where compliance
is required” to quash subpoenas); see also 2013 Advisory Comm. Notes to Rule 45 (“To
protect local nonparties, local resolution of disputes about subpoenas is assured by the
limitations . . . that motions be made in the court in which compliance is required. . .”).


1
    Subpoena, attached hereto as Exhibit A.




                                                                                                    1
After Academy properly filed its motion to quash (the “Motion”) in the Southern District of
Texas, Lontex’s counsel asked whether Academy would consent to having the motion
heard before this Court. Academy declined.2 Under Rule 45(f), Lontex could have filed
a motion in the Southern District of Texas asking to transfer the motion to quash to this
Court, if it were able to show “exceptional circumstances.” See FED. R. CIV. P. 45(f)
(“When the court where compliance is required did not issue the subpoena, it may transfer
a motion under this rule to the issuing court if the person subject to the subpoena
consents or if the court finds exceptional circumstances) (emphasis added).3

Instead of making that motion and meeting its burden under Rule 45(f)—presumably
because Lontex cannot do so—Lontex’s counsel wrote a Letter to this Court. Lontex
disingenuously urged this Court rule on Academy’s Motion “before it is taken under
consideration by another judge,” even though Academy’s Motion is currently pending
before Judge Bennett in the Southern District of Texas, even though Rule 45 mandates
resolution in the Southern District of Texas, and even though Judge Bennett has
already undertaken the Motion by scheduling a phone conference.4 Lontex’s Letter
is nothing more than an attempt to make an end-run around the Rules.

Indeed, Rule 45 leaves no room for debate regarding the proper forum to resolve
challenges to subpoenas that require compliance in another jurisdiction:

        Rule 45(d)(3)—Quashing or Modifying a Subpoena.

                 (a) When Required. On timely motion, the court for the district where
                 compliance is required must quash or modify a subpoena that:
                      ...
                      (iv) Subjects a person to undue burden.5

That is why Judge Bennett in the Southern District of Texas—as the compliance court—
has already initiated a phone conference regarding Academy’s Motion.6 Academy
respectfully requests that this Court adhere to the clear mandates of Rule 45, which do
not permit resolution of Academy’s Motion by this Court.



2
  See correspondence attached as Exhibit C.
3
  Lontex’s understanding of this procedure is evidenced by its recent request that Academy “consent” to having its
Motion heard by this Court. See correspondence attached as Exhibit C.
4
  See E-mail from Lisa Edwards, Case Manager to The Honorable Alfred H. Bennett, United States District Court for
the Southern District of Texas, attached hereto as Exhibit B.
5
  Other provisions of Rule 45 confirm the compliance court’s exclusive authority to rule on motions challenging
subpoenas that are issued in one court, but require compliance in another court. See, e.g., FED. R. CIV. P. 45(d)(1)
(“The court for the district where compliance is required must enforce this duty and impose an appropriate sanction—
which may include lost earnings and reasonable attorney’s fees—on a party or attorney who fails to comply.”); id. at
45(f) (“When the court where compliance is required did not issue the subpoena, it may transfer a motion under this
rule to the issuing court if the person subject to the subpoena consents or if the court finds exceptional
circumstances.”).
6
  See Exhibit B (“The Court wishes to set this matter for phone conference after respondent has received notice and
a response has been filed on the record. Please advise.”).




                                                                                                                  2
                              Respectfully Submitted,


                              /s/ Danielle Charron
                              /s/ Aileen E. McTiernan
                              Counsel for Academy, Ltd.




Enclosures

cc:
Janet Militello
j.militello@lockelord.com
Ben L. Wagner
ben.wagner@troutman.com
Craig Crockett
craig.crockett@troutman.com




                                                          3
